Citation Nr: 0631184	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  05-11 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for the cause of the veteran's death, 
and, if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and children


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to January 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).

The appellant raised a claim for accrued benefits at the June 
2006 Travel Board hearing.  That matter is REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The appellant's previous claim for service connection for 
the veteran's cause of death was denied in October 1995.  The 
evidence presented since that denial relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

2.  There is competent evidence that the veteran's cause of 
death, tonsillar cancer, was attributed to the veteran's 
Agent Orange exposure while in Vietnam.  





CONCLUSIONS OF LAW

1.  Evidence received since October 1995 is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's widow seeks to reopen her claim and obtain 
service connection for the veteran's cause of death, cancer 
of the head and neck, which the records indicate was, more 
specifically, tonsillar cancer. 

The October 1995 rating decision is final based on the 
evidence then of record.  U.S.C.A. § 7105 (West 1991); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The October 1995 rating decision denied service connection 
for cause of death based on insufficient evidence that the 
veteran's tonsillar cancer was related to service.  Evidence 
submitted subsequent to the 1995 decision includes statements 
by the veteran's treating physician, opining that the 
veteran's exposure to Agent Orange, while in Vietnam, 
contributed to the veteran's development of tonsillar cancer 
and ultimate death.  This evidence is new and material as it 
is previously unseen evidence that raises a reasonable 
possibility of substantiating the claim.  The claim is, 
consequently, reopened.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

VA regulations provide a presumption that veterans who served 
in the Republic of Vietnam between January 9, 1962, and May 
7, 1975, were exposed to herbicide agents, such as Agent 
Orange.  38 C.F.R. § 3.307(a)(6).  The veteran's service 
personnel records indicate that he served in Vietnam from 
June 1966 to June 1967; thus, he was presumptively exposed to 
herbicide agents.  VA regulations also provide presumptive 
service connection for veterans exposed to an herbicide agent 
during active service who develop an enumerated disease.  38 
C.F.R. § 3.309(e).  The Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  Tonsillar cancer is not one of the 
enumerated diseases.  Consequently, the veteran is not 
entitled to presumptive service connection.  Service 
connection may still be granted with proof of direct 
causation, however.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In 
short, short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran's physician has submitted statements referencing 
his opinion that "there is no doubt in [his] mind that Agent 
Orange had some role to play in the etiology of the 
[tonsillar carcinoma]."  He added that this opinion was 
based on the "tonsil's presence in the upper aerodigestive 
tract, which renders the tonsils at risk for airborne 
exposure in the same way as it does expose other structures 
of the respiratory tract, including the larynx and lungs."  

The record contains no countervailing opinions linking the 
veteran's cancer to a non-service related source.  In light 
of the veteran's presumed exposure to Agent Orange, and the 
positive nexus opinion linking the veteran's tonsillar cancer 
with Agent Orange exposure, service connection for the 
veteran's cause of death is granted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
decision reopens the claim and grants service connection for 
the veteran's cause of death.  As such, there is no further 
need to discuss compliance with the duties to notify and 
assist.



ORDER

Service connection for the cause of the veteran's death is 
granted.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


